Citation Nr: 9914372	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
January 1971 and from July 1971 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

The Board notes that in December 1987, the RO issued a rating 
decision which denied the appellant's claim of entitlement to 
service connection for PTSD.  In November 1988, the appellant 
filed a Notice of Disagreement (NOD), and a Statement of the 
Case (SOC) was issued in March 1989.  In addition, a 
Supplemental Statement of the Case (SSOC) was issued in April 
1989.  However, the Board observes that the appellant failed 
to perfect his appeal.  Therefore, the November 1988 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998).  The Board observes that the claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156a (1998).  

In January 1992, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, and requested that his claim 
for service connection for PTSD be reopened.  In a July 1992 
rating decision, the RO determined that new and material 
evidence adequate to reopen the claim for service connection 
for PTSD had not been submitted.  The appellant appealed the 
above decision.  In an October 1995 decision, the Board held 
that new and material evidence had been submitted and 
reopened the appellant's claim for service connection for 
PTSD.  At that time, the Board remanded the case for 
additional development.  The claim has been returned to the 
Board for appellate review.  


REMAND

As stated above, in an October 1995 decision, the Board 
concluded that new and material evidence had been submitted 
to reopen the appellant's claim of service connection for 
PTSD.  At that time, the Board stated that since the December 
1987 rating action in which the RO denied the appellant's 
claim of entitlement to service connection for PTSD, the VA 
had promulgated 38 C.F.R. § 3.304(f).  According to the 
Board, the above amended regulation showed that in regards to 
claims for service connection for PTSD, where the claimed 
stressor was related to combat, service department evidence 
that the veteran had engaged in combat or that the veteran 
had been awarded the Purple Heart, Combat Infantryman Badge, 
or a similar combat citation, in the absence of evidence to 
the contrary, would be considered to be conclusive evidence 
as to the claimed in-service stressor.  The Board reported 
that the appellant had been awarded the Combat Action Ribbon 
for service in Vietnam.  Therefore, it was the Board's 
determination that on the basis of the recently amended 
regulation, the appellant's claimed combat stressors had been 
established, and new and material evidence had been submitted 
to reopen a claim of service connection for PTSD.  
Accordingly, in light of the above, the appellant's case was 
reopened.  

The Board observes that at the time of the October 1995 Board 
decision, there were of record conflicting psychiatric 
diagnoses in regards to the question as to whether or not the 
appellant had PTSD.  At that time, the evidence of record 
included, among other evidence, a 1984 Hospital Summary from 
the VA Medical Center (VAMC) in Temple, Texas, a 1987 
Hospital Summary from the Temple VAMC, hearing testimony, and 
outpatient treatment records from the Temple VAMC, from 
January 1988 to February 1992.

According to the 1984 Temple VAMC Hospital Summary, the 
appellant was hospitalized from January to April 1984 after 
complaining that he was feeling depressed and angry, and that 
he was afraid that he was going to hurt someone or get out of 
control.  At that time, the examining physician stated that 
during the appellant's hospitalization, his progress was slow 
because of his suspiciousness and inability to trust the 
staff.  According to the examiner, the appellant underwent 
psychological testing, and the impression was that he 
exhibited many of the symptoms of PTSD.  However, the 
examiner noted that the appellant did not want to talk openly 
about his PTSD symptoms.  Upon his discharge, the appellant 
was diagnosed with the following: (Axis I)(a) PTSD, (b) 
adjustment disorder with depression, and (c) mixed substance 
abuse.  

The 1987 Temple VAMC Hospital Summary showed that the 
appellant was hospitalized from November 1, 1987 to November 
12, 1987, after complaining that he was having trouble 
"trusting people."  Upon his discharge, he was diagnosed 
with the following: (Axis I)(a) substance abuse, episodic 
(cocaine), (b) multiple substance abuse (in remission), and 
(Axis II) probable personality disorder or traits with 
antisocial features.  

In February 1989, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was in 
the infantry and he engaged in combat.  (T.2).  The appellant 
stated that on one occasion, he witnessed the death of a 
close friend.  (Id.).  He indicated that at that time, he and 
his friend were in a foxhole when they were directly hit by a 
mortar attack, and his friend was killed.  (Id.).  The 
appellant also reported that on another occasion, he was 
assigned to take "out a tunnel."  (T.3).  According to the 
appellant, a "flame thrower" was thrown into the tunnel, 
and he later learned that children had been hiding in the 
tunnel.  (T.3,4).  The appellant noted that at present, he 
was unable to watch war movies, and he found it difficult to 
be around children.  (T.4).  He indicated that he suffered 
from depression and that he had previously used drugs to 
suppress his feelings about Vietnam.  (Id.).  According to 
the appellant, he no longer used drugs.  (Id.).  

In March 1992, the RO received outpatient treatment records 
from the Temple VAMC, from January 1988 to February 1992.  
The records showed that in April 1988, the appellant was 
treated after giving a history of PTSD.  At that time, the 
examining physician stated that the appellant's PTSD symptoms 
had included hypervigilance, chronic insomnia, feelings of 
isolation, and decreased concentration.  The examiner noted 
that at present, the appellant indicated that he was 
experiencing "hallucinations."  The diagnosis was of PTSD. 

In light of the above conflicting psychiatric diagnoses, in 
October 1995, the Board remanded this case.  At that time, 
the Board requested that the appellant be afforded a VA 
examination by a board certified psychiatrist, if available, 
to determine the nature and extent of any psychiatric 
disorder found to be present.  The examiner was to include or 
exclude a diagnosis of PTSD.  In addition, if PTSD was 
diagnosed, the examiner was requested to identify the 
criteria upon which the diagnosis was based.  

In April 1996, the RO received an Individual Treatment Plan 
from the Texas Department of Criminal Justice, Institutional 
Division, dated in December 1995.  According to the treatment 
plan, at that time, the appellant was incarcerated and 
serving a 10 year sentence for burglary of a habitation.  The 
December 1995 record reflects that the appellant underwent a 
psychiatric evaluation because he had been identified as 
exhibiting signs and symptoms of a psychiatric illness.  The 
examining physician stated that the appellant needed to be 
evaluated in order to determine whether or not he required 
mental health services. 

During the psychiatric evaluation, the appellant stated that 
he had served in the Vietnam War.  The examiner noted that 
the appellant was reticent to discuss his experiences in 
Vietnam, but that he did mention that part of his duties 
included placing dead bodies into body bags.  The appellant 
indicated that while he was in Vietnam, he started to use 
marijuana as a way of escaping emotional turmoil and symptoms 
of depression.  According to the appellant, during that 
period of time, he started to hear voices calling his name.  

The appellant reported that after his separation from the 
military, his symptoms worsened.  He stated that his symptoms 
included recurrent nightmares involving past events, 
flashbacks triggered by loud noise, delusions of persecution 
and paranoia, and intensified auditory hallucinations.  
According to the appellant, as his symptoms worsened, so did 
his drug use and he started experimenting with cocaine, 
heroin, barbiturates, methamphetamine, and alcohol.  The 
appellant indicated that he developed feelings of isolation, 
severe loneliness and helplessness, and he also harbored 
feelings of intense resentment and anger towards the military 
and the government.  He noted that he heard voices telling 
him that his employers and others were not treating him 
fairly, and were plotting against him.  According to the 
appellant, he lost jobs and destroyed friendships and 
relationships because of his unrealistic accusations of 
persecution.  The appellant described an intense fear of 
losing control and taking his anger out on others.  He 
revealed that he had received treatment from the Temple VAMC 
and that he had taken medication in order to relieve his 
symptoms.  According to the appellant, at present, he was 
still taking medication and he felt as if he had gained some 
control over his anger.  However, he noted that he continued 
to experience nightmares, flashbacks, and auditory 
hallucinations.  

Upon mental status evaluation, the examiner noted that the 
appellant was extremely quiet and reserved, but that his 
demeanor was also pleasant and he was easy to talk with.  The 
appellant became noticeably nervous when asked to discuss his 
military service in Vietnam.  The appellant's mood was 
generally euthymic and his affect was appropriate.  He was 
oriented to time, place, and person.  Current suicidal 
ideation was denied and there was no history of suicide 
attempts.  The appellant's insight seemed adequate, and 
abilities for reasoning and judgment were intact.  He was 
diagnosed with the following: (Axis I)(a) PTSD with delayed 
onset, (b) major depression, recurrent, severe, with mood-
congruent and psychotic features, (c) personality disorder, 
not otherwise specified, and (d) polysubstance abuse.  The 
examiner stated that the results of the clinical interview 
suggested that the appellant was suffering from anxiety and 
mood disorders.  According to the examiner, prominent 
symptoms suggested diagnoses of PTSD and severe depression.  
The examiner noted that the appellant's symptoms included 
nightmares, flashbacks, and a depressed mood.  The examiner 
further indicated that the appellant had been suffering from 
PTSD for approximately 20 years, and that he had received 
inpatient and outpatient treatment for his symptomatology.  
According to the examiner, the appellant was currently taking 
medication for his disorders.  It was the examiner's 
recommendation that the appellant receive continued 
evaluation from the Psychiatric Services personnel.   

In October 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his Vietnam experiences.  
The appellant stated that on one occasion, he witnessed the 
death of a friend after they were hit by an incoming rocket, 
and that subsequently, he helped look for body parts.  He 
indicated that on another occasion, he was on a mission where 
a flame thrower was shot into a cave and children who were 
living there were killed.  According to the appellant, 
another incident occurred when he had to stay with a group of 
dead bodies during a shelling attack.  The appellant reported 
that while he was in Vietnam, he did not really sleep and he 
started to drink and smoke marijuana.  He revealed that after 
his separation from the military, his drug use increased.  
According to the appellant, he married for the first time in 
1970, and his marriage lasted approximately 14 years.  The 
appellant stated that he remarried in 1992, but that he was 
currently separated from his wife and planned to get a 
divorce.  He noted that at present, he was living with his 
girlfriend.  The appellant indicated that occasionally, he 
used drugs but that he did not drink "too much" alcohol.  
He reported that he drove a truck for approximately eight 
years and then worked in warehouses.  According to the 
appellant, he did not get along well with the people that he 
worked with, and he indicated that his co-workers were 
suspicious.  The appellant noted that at times, it seemed 
like he would "hear things."  However, the examiner stated 
that the appellant was not willing "to accept" some of the 
previous reports which showed that while he was in Vietnam, 
he heard voices and had visual hallucinations.   

In the appellant's October 1998 VA examination, the appellant 
stated that at present, he was on probation until 2003.  
According to the appellant, he was currently working for a 
temporary service doing manual labor.  The appellant further 
indicated that he was receiving counseling from the Vet 
Center on a weekly basis, but that for the past three months, 
he had not received any counseling.  He reported that he had 
problems with feelings of anger towards the government and 
towards himself, and that he was depressed and suffered from 
mood swings.  According to the appellant, at times he became 
"tearful without relief," and he had thoughts of suicide.  
However, the appellant noted that he had not made any suicide 
attempts.  The examiner stated that the appellant's "story" 
changed rather rapidly.  According to the examiner, although 
the appellant stated that no one cooked for him, he still 
weighed 240 pounds.  

Upon mental status evaluation, the examiner noted that the 
appellant was "superficially cooperative."  The examiner 
stated that the appellant was vague in answering questions 
and he could not remember dates or places.  The appellant was 
very guarded and at times, he had trouble thinking and 
answering questions.  The appellant's affect was moderate 
with tension and anxiety.  According to the examiner, the 
appellant "covered" with a good bit of denial and being 
"cool," and his mood was moderately depressed.  There was 
no evidence of psychosis, delusions, or hallucinations.  It 
appeared that the appellant did not trust anyone, especially 
himself.  Intellect was low average and his memory was not 
too good for short or long term.  The appellant's diagnoses 
included the following: (1) depression, major, with possible 
occasional psychosis, (2) paranoid disorder, (3) substance 
abuse, mixed and multiple, and (4) antisocial personality.  

The examiner stated that he saw "few features" which could 
have been PTSD.  However, it was the examiner's opinion that 
the appellant's symptoms did not appear stressful to him.  
According to the examiner, although earlier reports showed 
that the appellant complained of hearing things, at present, 
the appellant discounted that complaint.  The examiner 
further noted that during the appellant's period of service, 
he suffered a self-inflicted gun shot wound.  However, 
according to the examiner, the self-inflicted gun shot wound 
was considered an accident, and the appellant was able to 
remain in the service.  Moreover, the examiner observed that 
the appellant started using drugs and alcohol while he was in 
the military, and that his drug abuse continued after his 
discharge.  The examiner also reported that the appellant had 
a history of marital problems.  According to the examiner, 
like many "users," the appellant did not want to take 
medication for psychiatric problems because he would have to 
trust someone if he took them.  The examiner stated that he 
was "suspicious" that the appellant had had some borderline 
psychotic episodes.  

In the instant case, the Board finds that the appellant's 
claim is well grounded in accordance with 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998) in that his claim is plausible based 
upon the clinical evidence of record and the evidentiary 
assertions provided by the appellant are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990);  King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.

The Board observes that in general, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  With regard to service connection 
for post- traumatic stress disorder, there must be: (1) 
medical evidence establishing a clear diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The Board further notes that as previously stated, in an 
October 1995 decision, the Board concluded that the 
appellant's claimed combat stressors were established under 
the recently amended regulation, 38 C.F.R. § 3.304(f).  At 
that time, the Board remanded this case because the evidence 
of record showed conflicting psychiatric diagnoses regarding 
whether or not the appellant had PTSD.  Thus, the Board 
requested that the appellant be afforded a VA examination in 
order to determine the nature and extent of any psychiatric 
disorder found to be present.  

In light of the above, the appellant underwent a VA 
psychiatric evaluation in October 1998.  In addition, the 
Board notes that the RO also received a psychiatric 
evaluation, dated in December 1995, which was conducted while 
the appellant was incarcerated.  However, upon a review of 
the evidence received since the October 1995 remand, the 
Board notes that once again, the evidence of record shows 
differing opinions as to whether or not the appellant suffers 
from PTSD.  While the private examiner from the appellant's 
December 1995 psychiatric evaluation diagnosed the appellant 
with PTSD, the VA examiner from the appellant's October 1998 
VA psychiatric examination diagnosed the appellant with major 
depression, paranoid disorder, and antisocial personality.  
In addition, the VA examiner specifically stated that in his 
opinion, he saw "few features" that could have been PTSD.  

In light of the above, the Board observes that the pertinent 
questions in this case are whether or not the appellant has 
PTSD, and if he does have PTSD, whether there is a link, 
established by medical evidence, between current 
symptomatology and the in-service stressors, which have been 
verified due to the appellant's combat experience.  
Therefore, although the Board regrets further delay, in light 
of the above, the Board is of the opinion that additional 
development is warranted.  The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Thus, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
any psychiatric disorder, including PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
records from the Vet Center.  The Board 
notes that in the appellant's October 
1998 VA examination, the appellant 
indicated that he had received counseling 
at the Vet Center.   

2.  Thereafter, the RO should review the 
claims file and compile a list of the 
appellant's verified combat stressors.  
The RO should then schedule the appellant 
for a VA examination by a panel of two 
board-certified psychiatrists, none of 
whom have previously examined the 
veteran.  The entire claims folder and a 
separate copy of this remand should be 
made available to the panel for review 
before the examination.  The RO must also 
provide the examiners with the list of 
the appellant's verified combat 
stressors.  The examiners are requested 
to state in writing that they have 
reviewed the claims folder.  Any 
indicated diagnostic studies, to include 
psychological testing, should be 
accomplished.  

The examiners must then determine whether 
or not the appellant has PTSD.  In that 
regard, the examiners' attention is 
directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiners should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have and have not been satisfied and 
provide a detailed description and 
discussion of the complaints and findings 
that satisfy the criteria.  The examiner 
also should specify: (1) whether the 
alleged stressor(s) found to be 
established by the record by the RO were 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Thereafter, the RO should then review 
the record and make sure each of the 
above actions has been completed to the 
extent possible.  The RO should then 
readjudicate the issue of entitlement to 
service connection for PTSD, according to 
the guidance found in Cohen, 10 Vet. App. 
at 128.  If the decision remains adverse 
to the appellant, a supplemental 
statement of the case should be prepared, 
and the appellant and his representative 
should be given a reasonable period of 
time in which to reply.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
conclusion warranted in this case.  No action is required of 
the appellant until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









